DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20140103037 by Strominger (hereinafter “Strominger”).
Regarding claim 1, Strominger teaches a lid (Fig 3, lid 50 with 52 and 12) for a portable beverage container (Fig 4, beverage container 14 with 10 is portable) comprises: 
   a base (Fig 4, assembly of 51, 53, 59) configured to removably couple with ([0002] detachable) a container (14); 
   a storage compartment (12) within the base, the storage compartment comprising 
   a hinged cover (52 with hinge 54), wherein the hinged cover has an open and a closed position (Fig 3 open, Fig 4 closed), wherein 
   when the lid is in the closed position on the storage compartment, the lid is configured to provide a water-tight seal to prevent fluids from entering the storage compartment ([0002] resealable, means watertight seal when the lid is closed in Fig 4); and 
   an access port (Fig 4, ingress opening 62) within the base opposing the compartment in communication with (Fig 4 shown in communication with) the container and configured to allow the removal of fluid from within the container (Fig 4, straw 28 allows removal of fluid).

Regarding claim 2, Strominger further teaches the base (Fig 4, 51, 53, 59) has a thread ([0005] threads), wherein the thread is configured to engage a thread on the container ([0005] threads on a bottom portion (51) for mating with corresponding threads on the container).


Regarding claim 3, Strominger further teaches the base (Fig 4, 51, 53, 59) comprises a friction seal ([0005] threads necessarily are a friction seal), wherein the friction seal is configured to engage the container ([0005] threads on a bottom portion (51) for mating with corresponding threads on the container).

Regarding claim 4, Strominger further teaches the cover (Fig 4, 52) comprises a protrusion (Fig 4, tab 56) disposed around a bottom surface of the cover (is disposed around a bottom surface of cover 52), wherein the protrusion is configured to engage an upper surface perimeter (Fig 4 shows capable of engaging an upper surface perimeter of 12) of the storage compartment (12).

Regarding claim 7, Strominger further teaches the upper surface perimeter (Fig 4 upper surface perimeter of 12) of the storage compartment (12) comprises a lip (Fig 4, outer upper rim of 59 with 58), wherein the protrusion (56) is configured to engage the lip on the top of the storage compartment (Fig 4 shows 56 capable of engaging cited lip).

Regarding claim 8, Strominger further teaches the upper surface perimeter (Fig 4 upper surface perimeter of 12) of the storage compartment (12) comprises a channel (Fig 4, inner lower ledge of 59 with 58), wherein the protrusion (56) is configured to engage the channel on the upper surface perimeter of the storage compartment (Fig 4 shows 56 capable of engaging cited channel).

Regarding claim 9, Strominger already teaches the upper surface perimeter (Fig 4 upper surface perimeter of 12) of the storage compartment (12) is disposed around a periphery (perimeter is periphery) of the storage compartment (12).

Regarding claim 10, Strominger further teaches the storage compartment (Fig 4, 12) comprises an upper surface perimeter (Fig 4, an upper surface perimeter of 59), wherein the upper surface perimeter comprises 
   a protrusion (Fig 4, inner lower ledge of 59) disposed around the upper surface perimeter of the storage compartment (Fig 4, cited protrusion is  disposed around said surface perimeter), wherein the protrusion is configured to engage a bottom surface of the cover (Fig 4 shows cited protrusion is capable of engaging cover 52).

Regarding claim 13, Strominger further teaches the bottom surface (the bottom surface) of the cover (Fig 4, 52) comprises a lip (Fig 3, bottom rim edge of 52 is a lip), wherein the protrusion is configured to engage the lip on the bottom surface of the cover (Fig 4 shows cited protrusion capable of engaging cited lip).

Regarding claim 14, Strominger further teaches the bottom surface of the cover (Fig 4, 52) comprises a channel (Fig 3, channel groove on side of tab 56), wherein the protrusion (inner lower ledge of 59) is configured to engage the channel on the bottom surface of the cover (Fig 4 shows cited protrusion capable of engaging cited channel).

Regarding claim 15, Strominger further teaches the bottom surface of the cover (Fig 4, 52) is disposed around a periphery of (bottom surface is shown around the periphery of) the cover.

Regarding claim 16, Strominger further teaches the cover (Fig 4, 52) comprises a handle (Fig 4, tab 56) extending from a side of (extends from a side of) the cover, and further wherein the lid (50 with 52 and 12) comprises an engagement surface (Fig 4, bottom surface of slot 58) configured to accept the handle when the cover is in the closed position (Fig 4 shows 58 capable of accepting 56 when closed).

Regarding claim 17, Strominger further teaches the handle (Fig 4, 56) comprises a first tab (Fig 4, corner of 56 on the left from viewer perspective) extending from a first side of (left side from a viewer perspective) the handle, wherein the engagement surface of the lid (50 with 52 and 12) comprises a first recess (Fig 4, recessed corner of 58 on the left from viewer perspective), wherein the first recess is configured to engage the first tab extending from the first side of the handle when the cover is in the closed position (Fig 4 shows said corners of 56 and 58 capable of engaging when closed).

Regarding claim 18, Strominger further teaches the handle (Fig 4, 56) comprises a second tab (Fig 4, corner of 56 on the right from viewer perspective) extending from a second side of (right side from a viewer perspective) the handle, wherein the engagement surface of the lid comprises a second recess (Fig 4, recessed corner of 58 on the right from viewer perspective), wherein the second recess is configured to engage the second tab extending from the second surface of the handle when the cover is in the closed position (Fig 4 shows said corners of 56 and 58 capable of engaging when closed).

Regarding claim 19, Strominger already teaches the access port (Fig 4, 62) is sized to receive a straw therethrough for accessing fluid within the container (Fig 4, straw 28 therethrough allows removal of fluid).

Regarding claim 20, Strominger already teaches a system (Fig 4, 10) of for a portable beverage container (14 with 10) comprising: the lid of claim 1 (50 with 52 and 12); and a container (14) configured to hold fluids therein, the container engaged to the lid of claim 1 (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strominger in view of US Pat 8393487 issued to Pillers et al. (hereinafter “Pillers”).
Regarding claim 5, Strominger does not explicitly teach that the protrusion (Fig 4, tab 56) comprises an O-ring.  
Pillers, however, teaches a protrusion (Fig 7, knurled 40) comprises an O-ring (Fig 7, O-ring 58 extends around) extending around a bottom surface of a cover (Fig 7, extends around a bottom surface of cover cap 14). 

The purpose of an O-ring on the protrusion near the cover is to form a fluid-tight seal (col 4, lines 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover protrusion of Strominger with an O-ring as taught by Pillers in order to advantageously thoroughly seal the beverage in the container from any fluid contamination inside or outside the container such as from dropping said container or getting caught in a rain storm or spillage over the dinner table.

Regarding claims 6 and 12 (similar limitation, different dependency), Strominger does not explicitly teach a lid elastomeric material.
Pillers, however, teaches a lid (Fig 4, 16 and 14) with a protrusion (any protruding member) is made from an elastomeric material (col 5, lines 33-35 – thermo-plastic elastomer material to manufacture cap and base members (all lid parts)). 

The purpose of an elastomeric material is to be easily cleaned (col 5, lines 30-32) and safe (col 5, line 34 – food grade). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Strominger to be elastomeric as taught by Pillers in order to advantageously protect consumer health and beneficially increase consumer efficiency of washing by using the dishwasher.

Regarding claim 11, Strominger further teaches the protrusion (Fig 4, inner lower ledge of 59) extending around the upper surface perimeter (Fig 4, an upper surface perimeter of 59) of the storage compartment (Fig 4, cited protrusion extends around said surface perimeter of 12),

But does not explicitly teach an O-ring.
Pillers, however, teaches a protrusion (Fig 7, circumferential rim 56) comprises an O-ring (Fig 7, O-ring 58 extends around).

The purpose of an O-ring on the protrusion near the cover is to form a fluid-tight seal (col 4, lines 19-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover protrusion of Strominger with an O-ring as taught by Pillers in order to advantageously thoroughly seal the beverage in the container from any fluid contamination inside or outside the container such as from dropping said container or getting caught in a rain storm or spillage over the dinner table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20120168440 – lid storage with hinged cover and rim protrusions with straw access to a beverage container attached beneath (Fig 1A) 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731